be permitted to amend their complaint to add Fannie Mae, the entity that

                    purchased the property at the foreclosure sale, and proceed against it.

                                 We review de novo a district court order granting a motion to

                    dismiss. State ex rel. Johnson v. Reliant Energy, Inc., 128 Nev. Adv. Op.

                    No. 46, 289 P.3d 1186, 1189 (2012). In doing so, we "accept[ ] all factual

                    allegations in the complaint as true, and draw[ ] all inferences in the

                    plaintiffs' favor."   Id.   "We will uphold an order of dismissal when it

                    appears beyond a doubt that the plaintiff could prove no set of facts that

                    would entitle him or her to relief." Id. "Dismissal can be based on the lack

                    of a cognizable legal theory or the absence of sufficient facts alleged under

                    a cognizable legal theory." Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                    699 (9th Cir. 1990). Because appellants' legal theory, that the right to

                    foreclose under the note . was destroyed when the note was securitized, is

                    not a recognized legal theory in Nevada, see Edelstein v. Bank of N. IC

                    Mellon, 128 Nev. Adv. Op. No. 48, 286 P.3d 249, 256-60 (2012) (discussing

                    securitization), we conclude that the district court did not err when it

                    dismissed appellants' complaint.

                                 Turning to appellants' contention that they should be allowed

                    leave to amend their complaint, while leave to amend should be "freely

                    given when justice so requires," NRCP 15(a), "leave to amend should not

                    be granted if the proposed amendment would be futile . . [, and]

                    plead[ing] an impermissible claim" is futile.      Halcrou), Inc. v. Eighth

                    Judicial Dist. Court, 129 Nev. Adv. Op. No. 42, 302 P.3d 1148, 1152

                    (2013). As we have explained, appellants have not set forth a cognizable

SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A 411•919
                       legal theory and thus it is irrelevant against whom they assert that

                       theory. Accordingly, we conclude that the district court did not err in

                       refusing to allow appellants to amend their complaint, and we

                                  ORDER the judgment of the district court AFFIRMED.'



                                                                         J.
                                              Parraguirre


                                                                         NAL
                       Douglas                                  Cherry




                       cc: Hon. Lynne K. Simons, District Judge
                            Debbie Leonard, Settlement Judge
                            Terry J. Thomas
                            Brooks Hubley LLP
                            Washoe District Court Clerk




                             'We have considered appellants' other arguments and conclude that
                       they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    c(1100»